Title: From James Madison to Charles Caldwell, 22 July 1825
From: Madison, James
To: Caldwell, Charles


        
          Dear Sir
          Montpellier July 22. 1825
        
        Your letter from Charlottesville came duly to hand, and an earlier answer would have been given to it; but for a hope, which has not been fulfilled that a little delay might enlarge the compliance with its request.
        The instances of longevity which you wish me to repeat on paper as within the limits of my farm, on which there are about 70 persons of every age & description and among my neighbors are 1. of my mother now in her 94th. year, and enjoying comfortable health; 2 a negro woman of the same age, and with the same advantage. 3. another negro woman of the age of ninety; with a probability of reaching a greater age than either. 4. two other negroes a man & woman, whose ages are not precisely known: but certainly of not less than eighty, and with Constitutions having no appearance of early failure. 5. Within the last 4 or 5 years have died on the farm 1. one negro man whose age could be ascertained to be within a few years of a hundred. 2. another at the age of ninety. 3. a negro man & woman each aged eighty at least; and the life of the former, evidently shortened by the excessive use of ardent spirits. Among my present neighbours; one of the two nearest is in his ninetieth year & the other beyond his eightieth, both enjoying good health. Within a few years past died an adjoining neighbour at the age of eighty four: and another very near tho’ not adjoining, whose death at eighty two was promoted by an increased use of ardent spirits. And within the present year died in his ninetieth year the father of the present Secy. of War, who till very lately, was also one of my near neighbours. All the individuals I have referred to were natives of Virginia.
        Among the instances of superior height with well proportioned frames, I could name three in neighbouring families of at least six feet four inches. Examples of six feet are not so rare as to have been particularly noticed.
        The case of the survivors of the Revolutionary Army, most of them doubtless natives, is very striking; Perhaps one not less so, would be the average height & weight of the members of our Legislative bodies, General & Local. The height would be the better criterion of the popular average of size; the weight being more influenced by habits of living distinguishing the former from the labouring classes.
      